            Case 2:21-cv-00998-MTL-JZB Document 5 Filed 06/17/21 Page 1 of 8




        1   WO                                                                                            MDR

        2
        3
        4
        5
        6                        IN THE UNITED STATES DISTRICT COURT
        7                              FOR THE DISTRICT OF ARIZONA
        8
        9    Brian Colters,                                     No. CV 21-00998-PHX-MTL (JZB)
       10                          Plaintiff,
       11    v.                                                 ORDER
       12
             Maricopa County Jail, et al.,
       13
                                   Defendants.
       14
       15          On June 7, 2021, Plaintiff Brian Colters, who is not in custody, filed a pro se civil
       16   rights Complaint pursuant to 42 U.S.C. § 1983 (Doc. 1) and an Application to Proceed In
       17   District Court Without Prepaying Fees and Costs (Doc. 2). The Court will grant the
       18   Application to Proceed, order Defendant Barking to answer the Complaint in his individual
       19   capacity, dismiss the remaining Defendants without prejudice, and deny without prejudice
       20   Plaintiff’s request for counsel.
       21   I.     Application to Proceed and Filing Fee
       22          The Court, in its discretion, will grant the Application to Proceed. Plaintiff will be
       23   allowed to proceed without paying the filing fee. See 28 U.S.C. § 1915(a)(1).
       24   II.    Statutory Screening of In Forma Pauperis Complaints
       25          Pursuant to 28 U.S.C. § 1915(e)(2), in a case in which a plaintiff has been granted
       26   in forma pauperis status, the Court shall dismiss the case “if the court determines that . . .
       27   (B) the action . . . (i) is frivolous or malicious; (ii) fails to state a claim on which relief may
       28


TERMPSREF
                Case 2:21-cv-00998-MTL-JZB Document 5 Filed 06/17/21 Page 2 of 8




            1   be granted; or (iii) seeks monetary relief against a defendant who is immune from such
            2   relief.”
            3          A pleading must contain a “short and plain statement of the claim showing that the
            4   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
            5   not demand detailed factual allegations, “it demands more than an unadorned, the-
            6   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
            7   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
            8   conclusory statements, do not suffice.” Id.
            9          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
        10      claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
        11      550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
        12      that allows the court to draw the reasonable inference that the defendant is liable for the
        13      misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
        14      relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
        15      experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
        16      allegations may be consistent with a constitutional claim, a court must assess whether there
        17      are other “more likely explanations” for a defendant’s conduct. Id. at 681.
        18             But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
        19      must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
        20      (9th Cir. 2010). A “complaint [filed by a pro se individual] ‘must be held to less stringent
        21      standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
        22      U.S. 89, 94 (2007) (per curiam)).
        23      III.   Complaint
        24             In his Complaint, Plaintiff names as Defendants the Maricopa County Jail, Maricopa
        25      County Sheriff Paul Penzone, and Officer Barking. He seeks declaratory and injunctive
        26      relief, monetary damages, and the appointment of counsel.
        27             Plaintiff claims Defendant Barking was the officer in charge of the unit where
        28      Plaintiff was held in custody following his transfer from Indiana. He asserts that he twice


TERMPSREF
                                                               -2-
                Case 2:21-cv-00998-MTL-JZB Document 5 Filed 06/17/21 Page 3 of 8




            1   asked Defendant Barking if he could use the restroom, but Defendant Barking ignored his
            2   requests. At this point, Plaintiff got up, walked to the fingerprinting and booking room,
            3   and asked the deputies, “with respect [and] in accordance with the rules, policies and
            4   procedures of [the] Maricopa County Jail,” if he could use the restroom.
            5          Plaintiff contends Defendant Barking came up behind Plaintiff and asked if Plaintiff
            6   had his court paperwork. Plaintiff responded that he did not have any court paperwork,
            7   and again asked if he could use the restroom. Plaintiff asserts Defendant Barking denied
            8   his request and, as Plaintiff was walking, grabbed Plaintiff’s arm. He claims he told
            9   Defendant Barking that he “didn’t have to put his hands on [Plaintiff].” Defendant Barking
        10      responded, “I’m going to show you what putting my hand on you feels like.”
        11             At this point, Defendant Barking “knocked out” Plaintiff and put him in a choke
        12      hold “for no reason at all.” Plaintiff contends Defendant Barking “bust[ed]” Plaintiff’s
        13      lips, pulled his dreadlocks “almost out of [his] head,” and caused Plaintiff’s eyes to swell.
        14      He asserts that Defendant Barking told the other officers that he did this because Plaintiff
        15      “wanted to go to the restroom and [Plaintiff] did not follow the proper chain of command.”
        16      Plaintiff claims that “[a]fter the assault,” Defendant Barking hogtied him and put a bag
        17      over his head.
        18             Plaintiff sues Defendant Barking in his individual and official capacities and claims
        19      Defendant Maricopa County Jail is “responsible for his conduct.” Plaintiff also claims he
        20      is raising a “Monell claim” because “Maricopa County Jail Policy of Denial of Access to
        21      the Restroom that gave [Defendant] Barking the authority to use [excessive] force.” He
        22      contends “this case wasn’t the first time this has happened because of the strict arbitrary
        23      discriminatory policies, rules and regulations of Maricopa County Jail.”
        24      IV.    Failure to State a Claim
        25             Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519,
        26      520-21 (1972), conclusory and vague allegations will not support a cause of action. Ivey
        27      v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Further, a liberal interpretation of a
        28


TERMPSREF
                                                            -3-
                Case 2:21-cv-00998-MTL-JZB Document 5 Filed 06/17/21 Page 4 of 8




            1   civil rights complaint may not supply essential elements of the claim that were not initially
            2   pled. Id.
            3          A suit against a defendant in his or her individual capacity seeks to impose personal
            4   liability upon the official. Kentucky v. Graham, 473 U.S. 159, 165-66 (1985). For a person
            5   to be liable in his or her individual capacity, “[a] plaintiff must allege facts, not simply
            6   conclusions, that show that the individual was personally involved in the deprivation of his
            7   civil rights.” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). By comparison,
            8   a suit against a defendant in his or her official capacity represents only another way of
            9   pleading an action against the entity that employs the defendant. Kentucky v. Graham, 473
        10      U.S. at 165. That is, the real party in interest is not the named defendant, but the entity that
        11      employs the defendant. Id. To bring a claim against an individual in his official capacity,
        12      a plaintiff must show that the constitutional deprivation resulted from the entity’s policy,
        13      custom, or practice. Id.; Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978).
        14             A.     Official Capacity – Defendants Penzone and Barking
        15             Plaintiff’s allegations fail to plausibly show that any policy, practice, or custom of
        16      any entity has resulted in his alleged injuries. Although Plaintiff alleges Defendant Barking
        17      had the authority to use force because of a “Maricopa County Jail Policy of Denial of
        18      Access to the Restroom,” Plaintiff does not identify what this policy provides or how it
        19      justified Defendant Barking’s use of force. Plaintiff’s allegations are simply too vague and
        20      conclusory to state an official capacity claim against either Defendant Penzone or
        21      Defendant Barking. Thus, the Court will dismiss without prejudice Plaintiff’s official
        22      capacity claims.
        23             B.     Individual Capacity – Defendant Penzone
        24             To state a valid claim under § 1983, plaintiffs must allege that they suffered a
        25      specific injury as a result of specific conduct of a defendant and show an affirmative link
        26      between the injury and the conduct of that defendant. See Rizzo v. Goode, 423 U.S. 362,
        27      371-72, 377 (1976). There is no respondeat superior liability under § 1983, and therefore,
        28      a defendant’s position as the supervisor of persons who allegedly violated Plaintiff’s


TERMPSREF
                                                             -4-
                Case 2:21-cv-00998-MTL-JZB Document 5 Filed 06/17/21 Page 5 of 8




            1   constitutional rights does not impose liability. Monell, 436 U.S. 658; Hamilton v. Endell,
            2   981 F.2d 1062, 1067 (9th Cir. 1992); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).
            3   “Because vicarious liability is inapplicable to Bivens and § 1983 suits, a plaintiff must
            4   plead that each Government-official defendant, through the official’s own individual
            5   actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.
            6          Plaintiff has not alleged that Defendant Penzone personally participated in a
            7   deprivation of Plaintiff’s constitutional rights, was aware of a deprivation and failed to act,
            8   or formed policies that resulted in Plaintiff’s injuries. Indeed, Plaintiff has made no
            9   allegations at all against Defendant Penzone.        Thus, the Court will dismiss without
        10      prejudice Defendant Penzone.
        11             C.     Defendant Maricopa County Jail
        12             Section 1983 imposes liability on any “person” who violates an individual’s federal
        13      rights while acting under color of state law. Congress intended municipalities and other
        14      local government units to be included among those persons to whom § 1983 applies.
        15      Monell, 436 U.S. at 689-90. However, the Maricopa County Jail is a building or collection
        16      of buildings, not a person or legally created entity capable of being sued. Thus, the Court
        17      will dismiss Defendant Maricopa County Jail.
        18      V.     Claims for Which an Answer Will be Required
        19             Liberally construed, Plaintiff has stated an excessive force claim against Defendant
        20      Barking in his individual capacity. The Court will require Defendant Barking to answer
        21      the Complaint in his individual capacity only.
        22      VI.    Request for Counsel
        23             There is no constitutional right to the appointment of counsel in a civil case. See
        24      Ivey v. Bd. of Regents, 673 F.2d 266, 269 (9th Cir. 1982). In proceedings in forma pauperis,
        25      the court may request an attorney to represent any person unable to afford one. 28 U.S.C.
        26      § 1915(e)(1). Appointment of counsel under 28 U.S.C. § 1915(e)(1) is required only when
        27      “exceptional circumstances” are present. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.
        28      1991). A determination with respect to exceptional circumstances requires an evaluation


TERMPSREF
                                                             -5-
                Case 2:21-cv-00998-MTL-JZB Document 5 Filed 06/17/21 Page 6 of 8




            1   of the likelihood of success on the merits as well as the ability of Plaintiff to articulate his
            2   claims pro se in light of the complexity of the legal issue involved. Id. “Neither of these
            3   factors is dispositive and both must be viewed together before reaching a decision.” Id.
            4   (quoting Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)).
            5             Having considered both elements, it does not appear at this time that exceptional
            6   circumstances are present that would require the appointment of counsel in this case. Thus,
            7   the Court will deny without prejudice Plaintiff’s request for counsel.
            8   VII.      Warnings
            9             A.     Address Changes
        10                Plaintiff must file and serve a notice of a change of address in accordance with Rule
        11      83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
        12      relief with a notice of change of address. Failure to comply may result in dismissal of this
        13      action.
        14                B.     Copies
        15                Plaintiff must serve Defendant Barking, or counsel if an appearance has been
        16      entered, a copy of every document that he files. Fed. R. Civ. P. 5(a). Each filing must
        17      include a certificate stating that a copy of the filing was served. Fed. R. Civ. P. 5(d). Also,
        18      Plaintiff must submit an additional copy of every filing for use by the Court. See LRCiv
        19      5.4. Failure to comply may result in the filing being stricken without further notice to
        20      Plaintiff.
        21                C.     Possible Dismissal
        22                If Plaintiff fails to timely comply with every provision of this Order, including these
        23      warnings, the Court may dismiss this action without further notice. See Ferdik v. Bonzelet,
        24      963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action for failure
        25      to comply with any order of the Court).
        26      IT IS ORDERED:
        27                (1)    Plaintiff’s Application to Proceed In District Court Without Prepaying Fees
        28      and Costs (Doc. 2) is granted. Plaintiff is not required to pay the filing fee.


TERMPSREF
                                                               -6-
                Case 2:21-cv-00998-MTL-JZB Document 5 Filed 06/17/21 Page 7 of 8




            1          (2)    Plaintiff’s request for counsel is denied without prejudice.
            2          (3)    Defendants Maricopa County Jail and Penzone are dismissed without
            3   prejudice.
            4          (4)    Defendant Barking must answer the Complaint in his individual capacity.
            5          (5)    The Clerk of Court must send Plaintiff a service packet including the
            6   Complaint (Doc. 1), this Order, and both summons and request for waiver forms for
            7   Defendant Barking.
            8          (6)    Plaintiff must complete and return the service packet to the Clerk of Court
            9   within 21 days of the date of filing of this Order. The United States Marshal will not
        10      provide service of process if Plaintiff fails to comply with this Order.
        11             (7)    If Plaintiff does not either obtain a waiver of service of the summons or
        12      complete service of the Summons and Complaint on Defendant within 90 days of the filing
        13      of the Complaint or within 60 days of the filing of this Order, whichever is later, the action
        14      may be dismissed. Fed. R. Civ. P. 4(m); LRCiv 16.2(b)(2)(B)(ii).
        15             (8)    The United States Marshal must retain the Summons, a copy of the
        16      Complaint, and a copy of this Order for future use.
        17             (9)    The United States Marshal must notify Defendant Barking of the
        18      commencement of this action and request waiver of service of the summons pursuant to
        19      Rule 4(d) of the Federal Rules of Civil Procedure. The notice to Defendant must include
        20      a copy of this Order.
        21             (10)   If Defendant Barking agrees to waive service of the Summons and
        22      Complaint, he must return the signed waiver forms to the United States Marshal, not the
        23      Plaintiff, within 30 days of the date of the notice and request for waiver of service
        24      pursuant to Federal Rule of Civil Procedure 4(d)(1)(F) to avoid being charged the cost of
        25      personal service.
        26             (11)   The Marshal must immediately file signed waivers of service of the
        27      summons. If a waiver of service of summons is returned as undeliverable or is not returned
        28


TERMPSREF
                                                            -7-
                Case 2:21-cv-00998-MTL-JZB Document 5 Filed 06/17/21 Page 8 of 8




            1   by Defendant within 30 days from the date the request for waiver was sent by the Marshal,
            2   the Marshal must:
            3                  (a)   personally serve copies of the Summons, Complaint, and this Order
            4         upon Defendant pursuant to Rule 4(e)(2) of the Federal Rules of Civil Procedure;
            5         and
            6                  (b)   within 10 days after personal service is effected, file the return of
            7         service for Defendant, along with evidence of the attempt to secure a waiver of
            8         service of the summons and of the costs subsequently incurred in effecting service
            9         upon Defendant. The costs of service must be enumerated on the return of service
        10            form (USM-285) and must include the costs incurred by the Marshal for
        11            photocopying additional copies of the Summons, Complaint, or this Order and for
        12            preparing new process receipt and return forms (USM-285), if required. Costs of
        13            service will be taxed against the personally served Defendant pursuant to Rule
        14            4(d)(2) of the Federal Rules of Civil Procedure, unless otherwise ordered by the
        15            Court.
        16            (12)     Defendant Barking must answer the Complaint or otherwise respond by
        17      appropriate motion within the time provided by the applicable provisions of Rule 12(a) of
        18      the Federal Rules of Civil Procedure.
        19            (13)     This matter is referred to Magistrate Judge John Z. Boyle pursuant to Rules
        20      72.1 and 72.2 of the Local Rules of Civil Procedure for all pretrial proceedings as
        21      authorized under 28 U.S.C. § 636(b)(1).
        22            Dated this 17th day of June, 2021.
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                           -8-
